     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 1 of 29



                    United States District Court
                      District of Massachusetts


                                    )
Commonwealth of Massachusetts,      )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     17-11930-NMG
United States Department of         )
Health and Human Services, et       )
al.,                                )
                                    )
          Defendants.               )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     This case involves a dispute about the validity of two

interim final rules (“IFRs”) and the subsequent final rules

(“Final Rules”) issued by the United States Department of Health

and Human Services, the United States Department of the Treasury

and the United States Department of Labor (collectively

“defendants” or “the Departments”).      The Final Rules adopt the

IFRS, which expanded the religious exemption to the

contraceptive mandate of the Affordable Care Act (“ACA”) and

created a new moral exemption to that mandate.        The Commonwealth

of Massachusetts (“plaintiff” or “the Commonwealth”) filed the

instant action seeking to enjoin the implementation of the rules

and to declare them invalid.


                                  -1-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 2 of 29



     Pending before the Court are plaintiff’s motion for summary

judgment and defendants’ cross-motion to dismiss or for summary

judgment.   Because the Commonwealth has not established that the

Final Rules are statutorily or constitutionally invalid,

defendants’ motion for summary judgment will be allowed and

plaintiff’s motion will be denied.

I.   Background

     Many of the relevant facts are described in detail in the

opinion of this Court allowing defendants’ previous motion for

summary judgment. See Massachusetts v. United States HHS, 301 F.

Supp. 3d 248 (D. Mass. 2018).     Because there have been important

supervening developments since the issuance of that opinion and

for the sake of completeness, the Court provides the following

summary of facts relevant to the pending motions.

     A.     The Contraceptive Mandate

     The Patient Protection and Affordable Care Act generally

requires that employer-sponsored healthcare plans include a

range of preventive care services on a no-cost basis.         See 42

U.S.C. §§ 18022 & 300gg-13.     That requirement mandates no-cost

coverage

     with respect to women, . . . as provided for in
     comprehensive guidelines supported by the Health Resources
     and Services Administration [“HRSA”].

42 U.S.C. § 300gg-13(a)(4).


                                  -2-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 3 of 29



     After soliciting recommendations from an expert panel at

the Institute of Medicine (“IOM”), HRSA promulgated its Women’s

Preventive Services Guidelines in August, 2011.        Under those

guidelines, non-exempt employers were required to provide

     coverage, without cost sharing, [for] [a]ll Food and Drug
     Administration-approved contraceptive methods,
     sterilization procedures, and patient education and
     counseling for all women with reproductive capacity.

(“the contraceptive mandate”).     Those guidelines went into

effect in August, 2012.    The HRSA updated the Women’s Preventive

Services Guidelines in December, 2016, reaffirming that the

Guidelines should continue to require full coverage for

contraceptive care and services.

     B. Accommodations for Religious Objections to the
        Contraceptive Mandate

     In 2011 and 2012, the Departments issued regulations

automatically exempting churches and their integrated

auxiliaries, conventions and associations of churches and the

exclusively religious activities of religious orders from the

contraceptive mandate.    The “Church Exemption” corresponds to a

category of employers defined in the Internal Revenue Code. See

77 Fed. Reg. 8725, 8726 (citing 26 U.S.C. §§ 6033(a)(3)(A)(i)

and (iii)).   The Departments recognized that “certain non-

exempted, non-profit organizations” also had religious

objections to covering contraceptive services but determined

that exempting such employers was not required by the Religious


                                  -3-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 4 of 29



Freedom Restoration Act (“RFRA”) and was inconsistent with the

ACA. 77 Fed. Reg. 8725, 8728.     Internal church decisions are, as

the Departments explained in later regulations, afforded a

“particular sphere of autonomy” that does not extend to other

religious employers. 80 Fed. Reg. 41,318, 41,325.

     In 2013, the Departments issued regulations providing an

accommodation for objecting religious, non-profit organizations

and institutions of higher education.       The accommodation created

a system whereby insurers and third parties paid the full cost

of contraceptive care and employees received seamless coverage

(“the accommodation process”).     That process was expanded to

cover closely-held, for-profit companies in response to the

decision in Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751

(2014), in which the United States Supreme Court (“Supreme

Court”) ruled that the contraceptive mandate violated RFRA for

certain closely-held, for-profit employers.       The Court held that

the “HHS contraceptive mandate substantially burden[ed] the

exercise of religion.” Id. at 2775 (internal quotation omitted)

(citing 42 U.S.C. § 2000bb–1(a)).       The accommodation process was

purportedly a “less restrictive means” of furthering the

government interest and thus RFRA required that the

accommodation be expanded to include certain closely-held

corporations. Id. at 2780-82.




                                  -4-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 5 of 29



     In a separate series of cases, organizations such as

religiously-affiliated universities and healthcare providers

that did not perform “exclusively religious activities”

challenged the legality of the accommodation process itself.

See Zubik v. Burwell, 136 S. Ct. 1557 (2016).        In May, 2016,

those cases were remanded to their respective circuit courts for

further consideration of whether the accommodation process could

be amended to address the religious employers’ concerns while

still providing seamless contraceptive coverage.        In January,

2017, after reviewing more than 50,000 comments, the Departments

announced that the short answer to the comprehensive question

was “No.”   No alternative, the Departments explained, would pose

a lesser burden on religious exercise while ensuring

contraceptive coverage.

     C. The Interim Final Rules and the Final Rules

     In October, 2017, the Departments issued the two IFRs at

issue in this case. See 82 Fed. Reg. 47,792 (“Religious

Exemption IFR”); 82 Fed. Reg. 47,838 (“Moral Exemption IFR”).

     The IFRs created an expanded religious exemption, in part,

to address the concerns of the managers of some entities who

believed the accommodation rendered them complicit in the

provision of contraceptive coverage. See 82 Fed. Reg. 47,792

(“We know . . . that many religious entities have objections to



                                  -5-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 6 of 29



complying with the accommodation based on their sincerely held

religious beliefs.”); Little Sisters of the Poor Saints Peter &

Paul Home v. Pennsylvania, 140 S. Ct. 2367, 2376-78 (2020).            The

HRSA exempts objecting entities “from any guidelines’

requirements that relate to the provision of contraceptive

services.” 45 C.F.R. § 147.132(a).      The Religious Exemption IFR

expanded the definition of objecting entities to include any

non-governmental plan sponsor that objects to

     establishing, maintaining, providing, offering, or
     arranging (as applicable) coverage, payments, or a plan
     that provides coverage or payments for some or all
     contraceptive services, based on its sincerely held
     religious beliefs.

45 C.F.R. § 147.132(a)(2).

     The religious exemption also applies to institutions of

higher education in their arrangement of student health

insurance coverage to the extent of that institution’s sincerely

held religious beliefs. 45 C.F.R. § 147.132(a)(ii).         It exempts

all employers with a religious objection, as opposed to the

prior Church Exemption which covered churches, associations of

churches and the exclusively religious activities of religious

orders.   It also affects religious non-profit organizations in

that objecting organizations, formerly subject to the

accommodation process, may now apply for the exemption.




                                  -6-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 7 of 29



     Under the preceding Administration, no moral exemption to

the contraceptive mandate existed in any form.        The Moral

Exemption IFR provided an exemption for nonprofit organizations

and for-profit entities with no publicly traded ownership

interests that object to

     establishing, maintaining, providing, offering, or
     arranging (as applicable) coverage or payments for some or
     all contraceptive services, or for a plan, issuer, or third
     party administrator that provides or arranges such coverage
     or payments, based on its sincerely held moral convictions.

45 C.F.R. § 147.133(a)(2).

     The IFRs were superseded by the Final Rules issued in

November, 2018, which became effective in January, 2019. See 83

Fed. Reg. 57,536 (“Religious Exemption Rule”); 83 Fed. Reg.

57,592 (“Moral Exemption Rule”).      The Final Rules maintain and

formally codify the expanded exemptions adopted in the IFRs

without substantive change.

     D. The Supreme Court’s Decision in Little Sisters

      In January, 2020, the Supreme Court granted certiorari to

review a decision by the Third Circuit Court of Appeals (“Third

Circuit”) to uphold a lower court ruling which enjoined the

implementation of the Final Rules.      Shortly thereafter, the

parties in the instant action sought, and this Court granted, a

stay of the proceedings pending the Supreme Court’s decision

because it was anticipated that the ruling would have a



                                  -7-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 8 of 29



significant, if not dispositive, effect on the claims raised in

this case.

      In Little Sisters of the Poor Saints Peter & Paul Home v.

Pennsylvania, 140 S. Ct. 2367 (2020) (“Little Sisters”), the

Supreme Court held that the Departments had the legal authority

under the ACA to provide exemptions from the contraceptive

mandate for employers with religious and moral objections.             The

Court further ruled that it was appropriate and perhaps required

that the Departments consider the RFRA in formulating the

Religious Exemption Rule.     Finally, the Court concluded that the

procedures by which the Departments issued the Final Rules

complied with the notice and comment requirements of the

Administrative Procedure Act (“APA”).

      Following the decision in Little Sisters, the parties

requested that the stay in this case be lifted which it was in

September, 2020.

     E.      Procedural Background

     In October, 2017, shortly before the IFRs were to become

effective, the Commonwealth filed the instant action seeking a

declaration that the IFRs are unlawful and to enjoin their

implementation and enforcement.       After consideration of cross-

motions for summary judgment, this Court granted judgment to the

Departments, ruling that the Commonwealth lacked Article III



                                     -8-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 9 of 29



standing to challenge the IFRs.      The Commonwealth timely

appealed that decision.

     In May, 2019, the First Circuit Court of Appeals (“First

Circuit”) vacated this Court’s decision and remanded the case

for further proceedings.    The First Circuit held that the

Commonwealth had established Article III standing by

demonstrating a sufficiently imminent fiscal injury fairly

traceable to the IFRs that likely would be redressed by a

decision favorable to the Commonwealth.

     On remand, the Commonwealth filed an amended complaint in

July, 2019, alleging that 1) the Departments did not engage in

notice and comment rulemaking before issuing the Final Rules in

violation of the APA, 5 U.S.C. § 553, 2) the Final Rules exceed

the Departments’ authority under the ACA and are arbitrary and

capricious in violation of the APA, 5 U.S.C. § 706, 3) the Final

Rules violate the Establishment Clause of the First Amendment to

the United States Constitution and 4) the Final Rules violate

the equal protection guarantee of the Due Process Clause of the

Fifth Amendment thereof.

     The parties filed cross-motions for summary judgment before

the case was stayed in February, 2020.       After the stay was

lifted in September, 2020, they filed supplemental memoranda in

support of their previously-filed cross-motions.



                                  -9-
      Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 10 of 29



II.   Analysis

      A.    Legal Standard

      The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991).      The burden is on the moving party to

show, through the pleadings, discovery and affidavits, “that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a).    A fact is material if it “might affect the outcome of

the suit under the governing law.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).       A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

      If the moving party has satisfied its burden, the burden

shifts to the non-moving party to set forth specific facts

showing that there is a genuine, triable issue. Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986).        The Court must view the

entire record in the light most favorable to the non-moving

party and indulge all reasonable inferences in that party's

favor. O'Connor v. Steeves, 994 F.2d 905, 907 (1st Cir. 1993).

Summary judgment is appropriate if, after viewing the record in



                                   -10-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 11 of 29



the non-moving party's favor, the Court determines that no

genuine issue of material fact exists and that the moving party

is entitled to judgment as a matter of law.

     In the administrative law context, the summary judgment

rubric has a “special twist”. Assoc’d Fisheries of Me., Inc. v.

Daley, 127 F.3d 104, 109 (1st Cir. 1997).       In this context, a

court reviews “an agency action not to determine whether a

dispute of fact remains but, rather, to determine” whether the

agency acted lawfully. Boston Redevelopment Auth. v. Nat’l Park

Serv., 838 F.3d 42, 47 (1st Cir. 2016) (citing Mass. Dep’t of

Pub. Welfare v. Sec’y of Agric., 984 F.2d 514, 526 (1st Cir.

1993)).    Where the parties treat the matter as a petition for

judicial review of agency action, the district court should

“follow[] the parties’ lead and adjudicate[] the case in that

manner.”    Boston Redevelopment Auth. v. Nat’l Park Serv., 838

F.3d 42, 47 (1st Cir. 2016).     Here, the Commonwealth urges this

Court to treat its motion for summary judgment as “a vehicle to

tee up [the] case for judicial review” and defendants do not

dispute that characterization.     Accordingly, the Court will do

as requested.

     B.     Application

     The Commonwealth concedes, and this Court agrees, that

Little Sisters addressed and adversely disposed of two of



                                 -11-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 12 of 29



plaintiff’s claims, namely that 1) the Departments failed to

follow properly the procedural requirements of the APA in

promulgating the Final Rules (Count I) and 2) the Final Rules

exceed the Departments’ authority under the ACA (Count II).

Because the Supreme Court rejected both such arguments, there is

no need to address further either claim and defendants are

entitled to summary judgment on Count I and the portion of Count

II addressing their authority under the ACA.

     The Commonwealth continues, however, to press its claims

that the Final Rules 1) are arbitrary and capricious under the

APA, 2) violate the Establishment Clause of the First Amendment

and 3) violate the equal protection guarantee implicit in the

Fifth Amendment.     Each of those claims will be addressed

seriatim.

            1.   Arbitrary and Capricious under the APA

     The Departments contend that, as a preliminary matter, to

the extent the amended complaint asserts an arbitrary and

capricious claim, the Commonwealth has waived it by failing to

raise the claim in its motion for summary judgment and that it

has improperly raised new theories in its supplemental

memorandum.      Although defendants’ assertion would normally have

traction, because of the importance of the intervening Supreme




                                  -12-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 13 of 29



Court decree in Little Sisters, this Court will decide

plaintiff’s claim on the merits.

     The APA requires agencies to engage in “reasoned

decisionmaking” and instructs courts to “hold unlawful and set

aside” agency actions found to be arbitrary or capricious. Dep’t

of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct.

1891, 1905 (2020); 5 U.S.C. § 706(2)(A).      The standard of review

is “narrow,” however, and “a court is not to substitute its

judgment for that of the agency.” FCC v. Fox Television

Stations, Inc., 556 U.S. 502, 513 (2009) (internal quotations

and citations omitted).    Instead, a reviewing court should

assess only

     whether the [agency’s] decision was based on a
     consideration of the relevant factors and whether there has
     been a clear error of judgment.

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402,

416 (1971).

     When an agency revises existing regulations, the agency

“must show there are good reasons for the new policy.” FCC, 556

U.S. at 515.   Yet it need not demonstrate that the reasons for

the new policy are better than those supporting the old one.

Rather, it is sufficient that

     the new policy is permissible under the statute, that there
     are good reasons for it, and that the agency believes it to
     be better, which the conscious change of course adequately
     indicates.


                                 -13-
      Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 14 of 29



Id.

                a. Tailoring to the Scope of the Problem

      The Commonwealth avers that the Departments did not engage

in reasoned decisionmaking when issuing the Final Rules because

they are insufficiently tailored to the scope of the subject

problem.   It protests defendants’ decision to exempt all

employers with objections to the mandate even if the

accommodation would have met their religious concerns.

Defendants have made it clear, however, that expanding the

accommodation, without more, “would not adequately address

religious objections to compliance with the [contraceptive]

Mandate.” 83 Fed. Reg. 57,544. After “further consideration of

the issues and review of the public comments,” evincing reasoned

judgment, the Departments concluded that “a broader exemption,

rather than a mere accommodation, is the appropriate response.”

Id.

      Plaintiff also confronts the scope of the Moral Exemption

Rule, specifically noting that the Departments were aware of

only three nonprofit organizations that have voiced a moral

objection to the contraceptive mandate.        The Commonwealth does

not, however, cite any law indicating that it was improper for

the Departments to consider that additional objecting employers

“might come into existence,” 83 Fed. Reg. 57,626, in formulating



                                   -14-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 15 of 29



the Moral Exemption Rule.    Furthermore, the APA does not

“require agencies to tailor their regulations as narrowly as

possible” to the issues sought to be addressed by the

regulations. Associated Dog Clubs of N.Y. State, Inc. v.

Vilsack, 75 F. Supp. 3d 83, 92 (D.D.C. 2014).

     The Departments did consider alternatives, as discussed

below, and came to the reasonable conclusion that broader

exemptions were appropriate to address sincere religious

objections to the contraceptive mandate.      Accordingly, the

Commonwealth has not demonstrated that the Final Rules are

overbroad in violation of the APA.

              b. Reliance Interests

     Plaintiff contends that the Final Rules are arbitrary and

capricious because the Departments failed to consider the

reliance interests of women who stand to lose contraceptive

coverage due to the expanded exemptions.

     Defendants respond, first, that they were not required to

consider such reliance interests because RFRA compels the

religious exemption.   The Supreme Court in Little Sisters

expressly did not consider the argument that RFRA prescribes the

religious exemption, see 140 S. Ct. at 2382, and this Court

likewise takes no position on that issue.




                                 -15-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 16 of 29



     Defendants next submit, and this Court agrees, that the

Departments adequately considered the relevant reliance

interests in promulgating the Final Rules.

     It is clear that an agency must provide a “more detailed

explanation” than may otherwise be warranted when pivoting from

a prior policy that has “engendered serious reliance interests.”

FCC, 556 U.S. at 515.    Here, the Departments detailed their

review of comments and evidence that the contraceptive mandate

“promotes the health and equality of women,” including that

“coverage of contraceptives without cost-sharing has increased

use of contraceptives” and has led to “decreases in unintended

pregnancies.” 83 Fed. Reg. 57,556.      After considering “the

comments, including studies . . . either supporting or opposing

these expanded exemptions,” the Departments concluded that

     it is not clear that merely expanding exemptions as done in
     these rules will have a significant effect on contraceptive
     use and health, or workplace equality, for the vast
     majority of women benefitting from the Mandate. There is
     conflicting evidence regarding whether the Mandate alone,
     as distinct from birth control access more generally, has
     caused increased contraceptive use, reduced unintended
     pregnancies, or eliminated workplace disparities, where all
     other women's preventive services were covered without cost
     sharing.

Id.; see also 83 Fed. Reg. 57,613.

     The Commonwealth insists that defendants did not properly

consider the hardship that some women who have relied on the

contraceptive mandate may experience if it is attenuated, but it


                                 -16-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 17 of 29



has not shown that the Departments failed to assess such

concerns and weigh them against the intended benefits of the

Final Rules.

     For instance, in response to defendants’ assertion that

some women who may lose coverage will be able to secure

replacement coverage through safety net programs, such as Title

X clinics, the Commonwealth contends that the Departments did

not meaningfully consider that such programs are poorly

positioned to meet the increased demand that could result from

the implementation of the Final Rules.      The Departments reply,

explicitly, that they have considered the limitations of those

programs and decided nonetheless that the benefits of the rules

outweigh those limitations. See 83 Fed. Reg. 57,551-56 (noting

that commenters “contended that many women in employer-sponsored

coverage might not qualify for [safety net] programs . . .

because the programs were not intended to absorb privately

insured individuals” but concluding the rules are warranted to

“provide tangible protections for religious liberty, and [to]

impose fewer governmental burdens”).

               c. Reasonable Alternatives

     The Commonwealth further contends that the Final Rules are

arbitrary and capricious because the Departments failed to




                                 -17-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 18 of 29



consider reasonable alternatives that would purportedly limit

the harm to women.

     An agency must “consider responsible alternatives” and

“give a reasoned explanation for its rejection of such

alternatives.” Brookings Municipal Tel. Co. v. FCC, 822 F.2d

1153, 1169 (D.C. Cir. 1987).     Nevertheless, an agency

     need not consider every alternative proposed nor respond to
     every comment made. Rather, an agency must consider only
     significant and viable and obvious alternatives.

Nat'l Shooting Sports Found., Inc. v. Jones, 716 F.3d 200, 215

(D.C. Cir. 2013) (internal quotations and citations omitted).

     Although plaintiff offers a litany of alternatives that the

Departments could have pursued instead of promulgating the Final

Rules, the Departments correctly point out that the Commonwealth

offers little evidence that the proposed alternatives were

obvious or suggested by any commenter prior to the issuance of

the rules.

     Several of plaintiff’s proposed alternatives involve

expanding the existing accommodation but the Departments have

been clear that they considered such an alternative, noting that

they “discussed public comments concerning whether [they] should

have merely expanded the accommodation” rather than expanding

the exemptions. 83 Fed. Reg. 57,569.      After deliberation, the

Departments concluded that expanding the accommodation without



                                 -18-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 19 of 29



expanding the exemptions “would not adequately address religious

objections to compliance with the Mandate.” 83 Fed. Reg. 57,544.

     Plaintiff also suggests that the Moral Exemption Rule need

not have been expanded to be as broad as the Religious Exemption

Rule.   The Commonwealth recognizes, however, that the

Departments “dedicated an entire section of the Rule to

discussing” the appropriateness of treating moral and religious

objectors in a similar manner. See 83 Fed. Reg. 57,598-602.

     Ultimately, even if the Departments did not consider every

conceivable alternative, such vigorous analysis is not required

under the APA. See Jones, 716 F.3d at 215.       Defendants fulfilled

their obligation by properly considering a number of reasonable

alternatives and offering an explanation for why they were

rejected.    Although the decision to issue the Final Rules may be

one of “less than ideal clarity,” the rules are valid under the

APA because the Departments’ rationale “may reasonably be

discerned.” Bowman Transp., Inc. v. Arkansas-Best Freight

System, Inc., 419 U.S. 281, 285-86 (1974).

            2.   The Establishment Clause of the First Amendment

     The Commonwealth submits that the Religious Exemption Rule

impermissibly grants employers a religious veto over their

employees’ access to healthcare in violation of the

Establishment Clause of the First Amendment.



                                 -19-
     Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 20 of 29



     The Establishment Clause “commands a separation of church

and state.” Cutter v. Wilkinson, 544 U.S. 709, 719 (2005).          Yet

it

     do[es] not require the government to be oblivious to
     impositions that legitimate exercises of state power may
     place on religious belief and practice.

Bd. of Educ. v. Grumet, 512 U.S. 687, 705 (1994).         Indeed, the

Supreme Court has long recognized that “the government may (and

sometimes must) accommodate religious practices” without

violating the Establishment Clause. Corp. of Presiding Bishop of

the Church of Jesus Christ of Latter-Day Saints v. Amos, 483

U.S. 327, 334 (1987).     Further, it is permissible for the

government to “accommodate religion beyond free exercise

requirements, without offense to the Establishment Clause.”

Cutter, 544 U.S. at 713 (internal quotations and citations

omitted).

     There is, however, a point at which an “accommodation may

devolve into an unlawful fostering of religion.” Id. at 334-35.

To analyze whether a government act is consistent with the

Establishment Clause, the Supreme Court has instructed courts to

use the three-part test established in Lemon v. Kurtzman, 403

U.S. 602 (1971):

     First, the statute must have a secular legislative purpose;
     second, its principal or primary effect must be one that
     neither advances nor inhibits religion; finally, the



                                  -20-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 21 of 29



     statute must not foster an excessive government
     entanglement with religion.

403 U.S. at 612-13.

     As a preliminary matter, two Justices of the Supreme Court

have already observed that “there is no basis for an argument”

that the Religious Exemption Rule violates the Establishment

Clause. Little Sisters, 140 S. Ct. at 2396 n.13 (Alito, J.,

concurring in which Gorsuch, J., joined).       Nevertheless, this

Court independently concludes that there has been no showing of

an Establishment Clause violation in the instant action.

     First, the requirement that the challenged act have a

secular legislative purpose “does not mean that the law's

purpose must be unrelated to religion.” Amos, 483 U.S. at 335

(adding that “the Establishment Clause has never been so

interpreted”).   Under this prong of the Lemon test, a court may

invalidate a government act “only if it is motivated wholly by

an impermissible purpose”. Bowen v. Kendrick, 487 U.S. 589, 602

(1988).

     The Commonwealth has not shown that the Departments

intended to advance a particular religion or to promote religion

in general.   The Supreme Court has held that it is a permissible

purpose under the Lemon analysis

     to alleviate significant governmental interference with the
     ability of religious organizations to define and carry out
     their religious missions.


                                 -21-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 22 of 29



Amos, 483 U.S. at 335.    Here, the Departments have evinced a

similar desire to maintain neutrality and reduce interference

with religious decisionmaking in promulgating the Final Rules.

See, e.g., 83 Fed. Reg. 57,542 (“[T]he Departments conclude it

is appropriate to maintain the [IFR] exemptions . . . to avoid

instances where the [contraceptive] Mandate is applied in a way

that violates the religious beliefs of certain [entities].”).

Consequently, the Departments have identified the requisite

“burden on the exercise of religion that can be said to be

lifted by the government action.” Amos, 483 U.S. at 348

(O’Connor, J., concurring).

     Second, the requirement in Lemon that the challenged

government act neither advance nor inhibit religion as its

primary effect does not mean that a law cannot permit religious

entities to advance religion. See id. at 337.       Rather, it is

impermissible for the government itself to advance religion

“through its own activities and influence.” Id.

     The Commonwealth has not shown that the principal effect of

the Final Rules is the advancement of religion by the

government.   Employers and plan sponsors with sincere religious

objections are not better able to “propagate [their] religious

doctrine,” id., now that the Religious Exemption Rule permits

them to refrain from specific action that would violate their




                                 -22-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 23 of 29



beliefs.   Permitting entities to practice their beliefs as they

would in the absence of the relevant government-imposed

regulations does not, in this instance, rise to an

unconstitutional violation of the Establishment Clause.

     The Commonwealth’s argument that the objectives behind

Religious Exemption Rule could be accomplished by other means,

namely through the existing accommodations process, is

unavailing.   The Departments have reiterated that the

accommodations process is insufficient to address the objections

of employers such as those who brought suit in Little Sisters,

who complain that requesting an accommodation renders them

complicit in the provision of contraceptive coverage to

employees against their religious beliefs. See 82 Fed. Reg.

47,799; 83 Fed. Reg. 57,546-48.

     Although plaintiff is correct that a religious exemption

should not override other significant interests, Cutter, 544

U.S. at 722, it does not follow that the Final Rules must be

invalid under the Establishment Clause because they may result

in a loss of contraceptive coverage for some employees. See

Texas Monthly, Inc. v. Bullock, 489 U.S. 1, 18 n.8 (1989)

(observing that a religious exemption that resulted in “some

adverse effect” on certain parties was constitutional because it

“prevented potentially serious encroachments on protected




                                 -23-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 24 of 29



religious freedoms”).    Therefore, the Religious Exemption Rule

does not impermissibly advance religion even if it may burden

non-adherents to some extent.

     Finally, the Commonwealth has not demonstrated that the

Final Rules constitute excessive government entanglement with

religion.    Plaintiff points to Larkin v. Grendel’s Den, 459 U.S.

116, 125-27 (1982) to support its argument that the rules create

an unconstitutional entanglement with religion by granting to

religious employers a “veto power” over access to a statutory

benefit.    The facts underlying the Larkin decision, however,

make it inapplicable to the instant case.

     In Larkin, a restaurant owner sued state licensing

commissions with respect to the constitutionality of a state

statutory provision which granted to churches and schools a veto

power over applications for nearby liquor licenses.        In striking

down the challenged provision, the Supreme Court expressed

concern regarding “the entanglement implications of a statute

vesting significant governmental authority in churches.” 459

U.S. at 126.    Here, the Final Rules do not vest significant (or

any) governmental authority in religious entities by creating an

exemption from a statutory mandate.

     Accordingly, the Commonwealth has not shown that the Final

Rules violate the Establishment Clause.



                                 -24-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 25 of 29



          3.   The Equal Protection Guarantee of the Fifth
               Amendment

     The Commonwealth contends that the Final Rules discriminate

against women in violation of the equal protection guarantee of

the Fifth Amendment.

     Although plaintiff brings its equal protection claim under

the Fifth Amendment, the analysis is similar to such claims

brought under the Fourteenth Amendment.      See Sessions v.

Morales-Santana, 198 L. Ed. 2d 150, 159 n.1 (2017).        In

analyzing an equal protection claim, the first step is to

identify whether the challenged classification is explicitly

based upon sex or neutral on its face.      If the challenged law or

regulation is facially neutral, a viable equal protection claim

exists only when the plaintiff can demonstrate the existence of

a disparate impact and an intent to discriminate on the basis of

sex. See Pers. Adm'r of Mass. v. Feeney, 442 U.S. 256, 272-74

(1979).

     Sex-based classifications, whether overt or otherwise, are

subject to intermediate scrutiny, which means the Court must

     determine whether the proffered justification is
     “exceedingly persuasive.” The burden of justification is
     demanding and it rests entirely on the [defendants]. The
     [defendants] must show at least that the challenged
     classification serves important governmental objectives and
     that the discriminatory means employed are substantially
     related to the achievement of those objectives. The
     justification must be genuine, not hypothesized or invented
     post hoc in response to litigation. And it must not rely


                                 -25-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 26 of 29



     on overbroad generalizations about the different talents,
     capacities, or preferences of males and females.

United States v. Virginia, 518 U.S. 515, 532-33 (1996) (internal

citations and quotations omitted).      In contrast, classifications

that do not discriminate on the basis of sex are analyzed under

rational basis review. See Heller v. Doe, 509 U.S. 312, 319

(1993) (“[A] classification neither involving fundamental rights

nor proceeding along suspect lines is accorded a strong

presumption of validity.”).    Such classifications

     must be upheld against [an] equal protection challenge if
     there is any reasonably conceivable state of facts that
     could provide a rational basis for the classification.

Id. at 320.

     The parties disagree as to the nature of the classification

in the Final Rules.   The Commonwealth contends that the Final

Rules “overtly single out women for disadvantageous treatment”

and cannot survive heightened scrutiny.      The Departments respond

that the Final Rules are sex-neutral because they expand

exemptions that apply based on sincerely held religious and

moral beliefs and are intended to minimize government burdens in

the regulation of health insurance.      The only sex-based

distinction, defendants explain, “flow[s] from the statute

requiring preventative services for women only” rather than from

the rules promulgated under the statute.      Defendants insist that




                                 -26-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 27 of 29



plaintiff cannot succeed on its equal protection claim in the

absence of a showing of discriminatory intent.

     This Court is skeptical that the Final Rules facially

differentiate on the basis of sex.      Defendants are correct that

the underlying statutory provision requiring coverage for

additional preventative services pertains only to such services

for women. See generally 42 U.S.C. § 300gg-13(a)(4).

Consequently, any regulation under that provision would

necessarily impact only women but that does not mean that such a

regulation facially differentiates on the basis of sex.

Defendants emphasize that the Final Rules serve a sex-neutral

purpose, differentiating “on the basis of the religious or moral

objections” of various entities and “not on the basis of [sex].”

Under the circumstances, the Final Rules are more logically

viewed as having a disparate impact on women, which means that a

showing of discriminatory intent is required to maintain the

equal protection claim. See Feeney, 442 U.S. at 272-74.         The

Commonwealth has failed to demonstrate any discriminatory intent

behind the Departments’ decision to issue the Final Rules and

thus does not have a viable equal protection claim based on

disparate impact.

     The issue of which standard of scrutiny applies need not be

conclusively decided, however, because the Final Rules survive




                                 -27-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 28 of 29



judicial review even under heightened scrutiny.        The

Commonwealth contends that the Final Rules go “well beyond what

is necessary to relieve any alleged burden” on religious or

moral beliefs and therefore the rules cannot satisfy heightened

scrutiny.   In so arguing, however, the Commonwealth

mischaracterizes what is required under intermediate scrutiny.

As Justice Scalia noted in Virginia,

     [i]ntermediate scrutiny has never required a least-
     restrictive-means analysis, but only a ‘substantial
     relation’ between the classification and the state
     interests that it serves.

518 U.S. at 573 (Scalia, J., dissenting).       Accordingly, the

Departments are not required to employ the least restrictive

means of accomplishing their stated goal of better accommodating

religious and moral objections to the contraceptive mandate.

The Supreme Court has indicated, and the Commonwealth does not

dispute, that the accommodation of sincerely held religious and

moral beliefs is an important government interest. See Amos, 483

U.S. at 334 (declaring “the government may (and sometimes must)

accommodate religious practices”); see generally Burwell v.

Hobby Lobby Stores, Inc., 573 U.S. 682 (2014).       Furthermore,

expanding existing exemptions to cover a broader range of

entities with sincere religious and moral objections to the

contraceptive mandate is indubitably related to that goal of

accommodating such objectors.



                                 -28-
    Case 1:17-cv-11930-NMG Document 139 Filed 01/15/21 Page 29 of 29



     Accordingly, the Departments have met their burden under

intermediate scrutiny and the Commonwealth has not established

that it is entitled to judgment with respect to its equal

protection claim.

                                 ORDER

     For the foregoing reasons, the motion of defendants for

summary judgment (Docket No. 121) is ALLOWED.       The motion of

plaintiffs for summary judgment (Docket No. 115) is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated January 15, 2021




                                 -29-
